DETAILED ACTION
Formal Matters
Claims 10-15 are new.  Claims 1-15 are pending and under examination.   

Priority
The instant application is a national stage entry of PCT/JP2018/029812 filed on 8/8/2018, which claims priority from Japanese application JP2017-157598 filed on 8/17/2017. 

Information Disclosure Statements
The information disclosure statements filed on 9/1/2020 and 10/16/2020 have been considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, and 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a combination of natural products without significantly more. The claim(s) recite paste base agent which broadly may include natural components like starches and cellulose, compounds that have the ability to thicken like starches and celluloses, natural alcohols including ethanol, glycerol, and others, natural carbonates including calcium carbonate and acids or substances that create 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka JP2000319187 (published November 2000; Espacenet English translation).  
Tanaka teaches a composition that allows skin and mucosa to continuously absorb carbon dioxide transcutaneously or transmucosally where the composition comprises water, thickener and foamed carbon dioxide (abstract).  Tanaka teaches carbonate (claims 12 and 13 of Tanaka). Tanaka teaches acids (claim 29 of Tanaka).  Tanaka teaches surfactants including propylene 
Thus, Tanaka provides for the teachings that anticipate polyhydric alcohols, carboxyvinyl polymer, bicarbonate and acid that would produce carbon dioxide compositions of the instant claims based on teachings of Tanaka.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, 8, 10, 12, and 14 in addition to claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP 2000319187 (published November 2000; Espacenet English translation).  
Tanaka teaches the claims as discussed above.
Tanaka does not provide an example with the ingredients of claims 5, 7, 10, 12 and 14 or the concentrations found in claim 8.  However, Tanaka provides for a disclosure that provides for additives and concentration ranges that would be included in its formulations.  
Tanaka teaches silicon dioxide, colloidal alumina and bentonite as inorganic substances for the compositions (paragraph 45).  These inorganic substances can act to absorb/adsorb water as a desiccant.  Hydration of zinc ion is exothermic, so zinc sulfate (paragraph 56) is an exothermic agent.  Aluminum chloride (paragraph 56) is also exothermic when added to water.  Thus, Tanaka provides for additives that generate heat in water (exothermic agents).  Tanaka teaches 0.1 to 15 wt% of saccharides such as polyethylene glycol, glycerin, propylene glycol and 
	One of ordinary skill in the art at the time of instant filing would have included the additives noted by Tanaka into its formulations to provide for other acceptable formulations of carbon dioxide generating formulations by the teachings of Tanaka.  Tanaka recognizes the addition of salts and inorganic substances in making its compositions where there are salts that are exothermic when added to water and inorganic substances that would be desiccants (able to absorb and adsorb water from the formulation).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 9 of U.S. Patent No. 6689339. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim sets provide for 1,3-butylene glycol, carboxyvinyl polymer, citric acid, ascorbic acid and carbonate in a formulation.  

Claims 1, 3-4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 4-8 of U.S. Patent No. 7879359. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim sets provide for butylene glycol, thickening polymers that also act in paste forming (those that are not carboxyvinyl polymers), acid and carbonate in a formulation.  

Claim Objection 
	Claims 9 (and claims 11, 13, and 15) are objected to for being dependent on claim 1, which is rejected with prior art.  If claim 9 is written in independent form, the applicant will have an allowable claim.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARK V STEVENS/Primary Examiner, Art Unit 1613